Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hally Hofmeyr on 4/15/2021

The claims have been amended as follows: 

1. 	A system of tongue and jaw stabilization, comprising: 
a sheath for placement in the human mouth, the sheath of shape and size to accommodate placement of the tongue, wherein the sheath has a lateral width; 
at least one protuberance attached to the sheath and extending downward from a bottom surface of the sheath, wherein the at least one protuberance has a lateral width that does not extend beyond the lateral width of the sheath; 
an upper protuberance disposed at a front outer end of the sheath, the upper protuberance directed to holding the device in place, wherein the upper protuberance has a lateral width that does not extend beyond the lateral width of the sheath; and 
a frontal flange containing holes to facilitate breathing.

6. 	The system of claim 2, wherein the system further comprises at least two downward-extending protuberances, wherein, the at least twoconfigured to selectively hold the user’s jaw indifferent positions

8. 	A method of stabilizing a human tongue and jaw for sleep assistance, comprising: 
a device receiving placement of the tongue into a sheath of the device, wherein the sheath has a lateral width; 
the device holding the tongue forward in the sheath and away from a rear area of a user's mouth; 
the device stabilizing the jaw via first and second protuberances attached to the sheath and extending downward from a bottom surface of the sheath, wherein the first and second protuberances each have a lateral width that does not extend beyond the lateral width of the sheath, and wherein the first and second protuberances are configured to selectively hold a user’s jaw in different positions; and 
the device, based at least on holding the tongue forward and stabilizing the jaw, promotes increased opening of a user’s airway.

11. (cancelled)


15. 	A device for aiding sleep, comprising: 
an oral appliance configured to be placed in a user’s mouth[[:]]; 
	the oral appliance comprising:
a sheath component including awherein the ribbed section is configured to contact a bottom of the user’s tongue when the user’s tongue is inserted into the sheath component, and wherein the sheath component has a lateral width, and 
two nubs attached to and extending downward from a bottom surface of the sheath component, wherein the two nubs each have a lateral width that does not extend beyond the lateral width of the sheath component.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 25, 2021